Russell, J.
The complaint in this action presents the customary allegations for damages to real property. The prayer, however, asks for damages in the sum of $1,150 and also for an order of injunction. There is no question but that this court has jurisdiction of the subject matter relating to damages.
Article 6, section 14, of the Constitution of the state of New York: “ * * * County Courts shall have the powers and jurisdiction they now possess, and also original jurisdiction in actions for the recovery of money only, where the defendants reside in the county, and in which the complaint demands judgment for a sum not exceeding two thousand dollars.”
The allegations of the complaint bear mainly upon facts relating to damages.
The complaint also alleges facts which- if proved might entitle the plaintiff to equitable relief.
The relief demanded does not necessarily characterize the action to such an extent that a general demurrer should be sustained where the allegations in the complaint constitute a cause of action for damages and the allegations for equitable relief appear to be incidental thereto. 46 Hun, 597; 49 N. Y. 626.
The court having jurisdiction of the main subject of the action which is for damages, and the other relief asked for in the complaint being incidental thereto and of an equitable character, the demurrer is overruled.
Demurrer overruled.